4 N.J. 356 (1950)
73 A.2d 64
LOUIS J. KAYS, ADMINISTRATRIX OF THE ESTATE OF FRED LOGES, DECEASED, PLAINTIFF-RESPONDENT,
v.
TOWN OF NEWTON, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued May 1, 1950.
Decided May 8, 1950.
Mr. Roland Vreeland argued the cause for the appellant (Mr. Gerald T. Foley, attorney).
Mr. Willis H. Sherred argued the cause for the respondent (Mr. Lewis Van Blarcom, attorney).
PER CURIAM.
The judgment under review is affirmed for the reasons expressed in the opinion of Judge Colie in the Superior Court, Appellate Division.
For affirmance  Chief Justice VANDERBILT, and Justices CASE, OLIPHANT, WACHENFELD and BURLING  5.
For reversal  None.